Smith, J.:
There is only one dwelling house, belonging to John M. Ruckert, within 200 feet of the saloon of the holder of the tax certificate. The building claimed to be the second dwelling house of Mr. Ruckert is an outhouse connected with the main dwelling and adapted for use in connection therewith and beyond all doubt built for that purpose. It is not a building used as a dwelling or capable of use for a dwelling, within the meaning of the Liquor Tax Law.
The liquor tax certificate referred to in these proceedings must be, therefore, revoked and cancelled, with $30 costs to the petitioner.